Ingraham, J. (concurring):
I concur with Mr. Justice Scott. While the cases cited in his opinion have recognized the rule that where a witness who has been examined under a commission has refused to answer the cross-interrogatories or submit to a cross-examination at all, the deposition "may be suppressed ; and that in such a case the party aggrieved by the refusal of the witness to submit to a cross-examination must" make his motion before trial so that the party relying upon the deposition may have proper notice of the fact that such an objec- '. tion will be taken, that rule only applies' where the witness hits refused to submit to any cross-examination or to answer questions relating .to all of the evidence that he has given in chief. And this court in Michaelis v. Compania Metalurgica (51 App. Div. 470) recognized and enforced this distinction. Where a motion is made to suppress a deposition on that ground and it appears that the witness has been subjected to quite an extensive cross-examination and it is only in relation to one of several subjects'upon which he was examined in chief that he has failed or refused to submit to a cross-examination, certainly the court has power to deny the motion to suppress the deposition with a reservation to the aggrieved party to object at the trial to the reading of the direct examination upon the subjects about which the witness refused to be cross-examined. The proper rule to be applied seems to me quite plain. The party aggrieved has a right to move to suppress the deposition if it appears that the witness has refused to submit to any cross-examination or has refused to answer questions pertinent to his entiré examination in chief, and the court is justified in suppressing the deposition. If, however, it appears that the matter as to which the witness has *638refused to submit .to cross-examination only applies to one of several subjects about which the witness ivas examined in chief or are immaterial or unimportant questions, the court is justified in denying the motion to suppress the deposition, reserving the right to the party aggrieved to object upon the trial to such portion of the examination in chief to which the -questions which the witness refused to answer related. I concur in this case with Mr. Justice Scott that the questions which the witness refused to answer were entirely immaterial and that the counsel asking the questions could not acquiesce as he did in the witness’ refusal to answer without making any request, to the commissioner or to the English courts to compel him to- answer and then have the deposition suppressed. ..